SHERRY RADACK                                                                    CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                   CLERK OF THE COURT

TERRY JENNINGS                                                                  JANET WILLIAMS
EVELYN KEYES                                                                     CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND                                                                      PHONE: 713-274-2700
JIM SHARP                           Court of Appeals                            FAX:   713-755-8131
MICHAEL MASSENGALE
HARVEY BROWN                      First District of Texas                        www.1stcoa.courts.state.tx.us
REBECA HUDDLE                         301 Fannin Street
 JUSTICES
                                  Houston, Texas 77002-2066

                                             April 11, 2013



    RE:     Court of Appeals Number: 01-11-01074-CV
            Trial Court Case Number: 0758763B

    Style: East Houston Estate Apartments, L.L.C. v. Chase Bank of Texas, N.A.


    The opinion issued on November 1, 2012 had an incorrect Trial Court case number. This
    corrected opinion reflects the correct Trial Court case number.

    Please replace your previous copy with this corrected copy.

    Thank you.


                                                        Sincerely,


                                                        Christopher A. Prine, Clerk of the Court

                                                        By Ruth Marcom, Deputy Clerk